                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION

UNITED STATES OF AMERICA,

                          Plaintiff,
v                                                              Case No. 18-20719-10
                                                               Honorable Thomas L. Ludington
D-10 MACH ADAM MCCLAIN,

                  Defendant.
__________________________________________/

       ORDER ADOPTING REPORT AND RECOMMENDATION, ACCEPTING
       DEFENDANT’S PLEA OF GUILTY, AND TAKING THE RULE 11 PLEA
                   AGREEMENT UNDER ADVISEMENT

       On November 5, 2019, United States Magistrate Judge Patricia T. Morris conducted a plea

hearing pursuant to Defendant McClain’s consent. That same day, the magistrate judge issued her

report recommending that this Court accept Defendant’s plea of guilty. ECF No. 277. Although

the magistrate judge’s report explicitly stated that the parties to this action could object to and seek

review of the recommendation within fourteen days of service of the report, neither Plaintiff nor

Defendant filed any objections.

       After the time to file objections had passed, Defendant’s attorney, Christopher McGrath,

filed a motion to withdraw as Defendant’s counsel. ECF No. 320. The motion was granted and

Defendant was appointed new counsel, Attorney Charles O. Longstreet II. The deadline to file

objections to Judge Morris’s report was extended to December 27, 2019. ECF No. 327. Neither

party filed objections.

       The failure to file objections waives any right to appeal the magistrate judge’s findings that

Defendant was competent to enter a plea, and that the plea was entered knowingly, voluntarily,
without coercion, and with a basis in fact. See Fed. R. Crim. P. 11(b); Thomas v. Arn, 474 U.S.

140, 149 (1985).

       Accordingly, it is ORDERED that the Judge Morris’s Report and Recommendation, ECF

No. 281, is ADOPTED.

       It is further ORDERED that Defendant’s plea of guilty is ACCEPTED, and the Rule 11

Plea Agreement, ECF No. 277, is taken UNDER ADVISEMENT.




Dated: January 31, 2020                                   s/Thomas L. Ludington
                                                          THOMAS L. LUDINGTON
                                                          United States District Judge
